Title: To Thomas Jefferson from C. W. F. Dumas, 4 December 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 4e. Dec. 1787

Votre Excellence verra par la note jointe à l’incluse, que j’ai cru bien faire d’omettre ces mots, dans l’Extrait from a change of opinion in them, or.
Mr. De Linde est rappellé de sa Mission de Londres.
Ce soir et demain, fête de St. Nicolas, fait trembler ici tous les honnetes, bonnes et paisibles gens. Mr. v. Staphorst, qui est à Paris, vous dira pourquoi.
La poste part. Je suis avec le plus grand respect, de Votre Excellence, Le très-humble et très-obéissant serviteur,

C. W. F. Dumas

